EXHIBIT 10.48

Time Warner Cable Inc. 2011 Stock Incentive Plan

Performance-Based RSU Agreement

For Use After 1/1/2014

Time Warner Cable Inc.

Performance-Based Restricted Stock Units Agreement

General Terms and Conditions

WHEREAS, Time Warner Cable Inc. (the “Company”) has adopted the Plan (as defined
below), the terms of which are hereby incorporated by reference and made a part
of this Performance-Based Restricted Stock Units Agreement (the “Agreement”);
and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units (the
“RSUs”) provided for herein to the Participant pursuant to the Plan and the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.      Definitions. Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.

(a)        “Cause” means “Cause” as defined in an employment, consulting,
advisory or similar agreement between the Company or any of its Affiliates and
the Participant or, if not defined therein or if there is no such agreement,
“Cause” means the Participant’s (i) conviction (treating a nolo contendere plea
as a conviction) of a felony, whether or not any right to appeal has been or may
be exercised, other than as a result of a moving violation or a Limited
Vicarious Liability (as defined below), (ii) willful failure or refusal without
proper cause to perform such Participant’s material duties with the Company
(other than any such failure resulting from the Participant’s total or partial
incapacity due to physical or mental impairment), (iii) willful
misappropriation, embezzlement, fraud or any reckless or willful destruction of
Company property having a significant adverse financial effect on the Company or
a significant adverse effect on the Company’s reputation, (iv) willful and
material breach of any statutory or common law duty of loyalty to the Company
having a significant adverse financial effect on the Company or a significant
adverse effect on the Company’s reputation, (v) material and willful breach of
any restrictive covenants to which the Participant is subject, including
non-competition, non-solicitation, non-disparagement or confidentiality
provisions, or (vi) willful violation of any material Company policy, including
the Company’s Standards of Business Conduct having a significant adverse
financial effect on the Company or a significant adverse effect on the Company’s
reputation. The determination by the Company as to the existence of “Cause” will
be conclusive on the Participant.



--------------------------------------------------------------------------------

(b)        “Determination Date” means the date on which the Committee determines
whether the Performance Condition has been satisfied. Such date shall occur in
the Determination Year.

(c)        “Determination Year” means the calendar year following calendar year
in which the Date of Grant (as defined in the Notice) occurs.

(d)        “Disability” means “Disability” as defined in an employment,
consulting, advisory or similar agreement between the Company or any of its
Affiliates and the Participant or, if not defined therein or if there shall be
no such agreement, “Disability” of the Participant shall have the meaning
ascribed to such term in the Company’s long-term disability plan or policy, as
in effect from time to time, to the extent that either such definition also
constitutes such Participant being considered “disabled” under
Section 409A(a)(2)(C) of the Code.

(e)        “Good Reason” means “Good Reason” as defined in an employment,
consulting, advisory or similar agreement between the Company or any of its
Affiliates and the Participant or, if not defined therein or if there is no such
agreement, “Good Reason” means, following a change of control (i) the failure of
the Company or any Affiliate to pay or cause to be paid the Participant’s base
salary or annual bonus when due or (ii) any substantial and sustained diminution
in the Participant’s authority or responsibilities materially inconsistent with
the Participant’s position; provided that, either of the events described in
clauses (i) and (ii) will constitute Good Reason only if the Company fails to
cure such event within thirty (30) days after receipt from the Participant of
written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” will cease to exist for an event on the sixtieth (60th) day
following the later of its occurrence or the Participant’s knowledge thereof,
unless the Participant has given the Company written notice of his or her
termination of employment for Good Reason prior to such date.

(f)        “Limited Vicarious Liability” means any liability which is based on
acts of the Company for which the Participant is responsible solely as a result
of Participant’s office(s) with the Company; provided that (i) the Participant
is not directly involved in such acts and either had no prior knowledge of such
actions or, upon obtaining such knowledge, promptly acted reasonably and in good
faith to attempt to prevent the acts causing such liability or (ii) after
consulting with the Company’s counsel, the Participant reasonably believed that
no law was being violated by such acts.

(g)        “Notice” means the Notice of Grant of Restricted Stock Units, which
has been provided to the Participant separately and which accompanies and forms
a part of this Agreement.

(h)        “Participant” means an individual to whom RSUs as set forth in the
Notice have been awarded pursuant to the Plan and shall have the same meaning as
may be assigned to the terms “Holder” or “Participant” in the Plan.

 

2



--------------------------------------------------------------------------------

(i)        “Performance” means the Participant’s failure to meet performance
expectations, as determined in the Company’s sole discretion, and consistent
with any performance determination under the TWC Severance Pay Plan, if
applicable.

(j)        “Performance Condition” means the performance-based condition to
vesting specified in the Notice. Except as specified in Section 4(d), the
Performance Condition shall not be satisfied unless and until the Committee
determines that such condition is satisfied on the Determination Date.

(k)      “Plan” means the Time Warner Cable Inc. 2011 Stock Incentive Plan, as
such plan may be amended, supplemented or modified from time to time.

(l)        “Retirement” means a voluntary termination of employment by the
Participant following the attainment of (i) age 60 with ten (10) or more years
of Service or (ii) age 65 with five (5) or more years of Service; provided that,
the terms of any employment, consulting, advisory or similar agreement entered
into by the Participant and the Company or an Affiliate that provides a
definition of “Retirement” relating specifically to the vesting of outstanding
equity awards granted under the Plan shall supersede this definition.

(m)      “Service” means the period of time a Participant is engaged as an
employee or director (i) with the Company, (ii) with any Affiliate, or (iii) in
respect to any period of time prior to March 12, 2009, with Time Warner Inc. or
any affiliate thereof (“TWX”); provided that, if the Participant became an
employee or director of the Company or any Affiliate on or after March 12, 2009,
any period of time Participant was engaged by TWX shall not be counted for this
definition.

(n)        “Service Condition” means the time-based service condition to vesting
specified in the Notice.

(o)        “Vesting Date” means each vesting date relating to the Service
Condition set forth in the Notice.

(p)        “Vesting Period” means the period of time that begins the day after
the Date of Grant (as set forth in the Notice) and ends on the date that all
RSUs would be fully vested under the vesting schedule set forth in the Notice.

2.      Grant of Restricted Stock Units. The Company hereby grants to the
Participant (the “Award”), on the terms and conditions hereinafter set forth,
the number of RSUs set forth on the Notice. Each RSU represents the unfunded,
unsecured right of the Participant to receive one Share on the date(s) specified
herein or in the Notice. RSUs do not constitute issued and outstanding Shares
for any corporate purposes and do not confer on the Participant any right to
vote on matters that are submitted to a vote of holders of Shares.

3.      Dividend Equivalents and Retained Distributions. If on any date while
RSUs are outstanding hereunder the Company shall pay any regular cash dividend
on the Shares, the Participant shall be paid, for each RSU held by the
Participant on the record date, an amount of cash equal to the dividend paid on
a Share (the “Dividend Equivalents”) at the time that such dividends are paid to
holders of Shares. Notwithstanding the foregoing, any Dividend

 

3



--------------------------------------------------------------------------------

Equivalents payable before the Determination Date shall not be paid to the
Participant at the time dividends are paid to holders of Shares, but instead
shall be accumulated and paid upon the earlier of (a) the Determination Date,
subject to satisfaction of the Performance Condition (in the event of deemed
satisfaction pursuant to Section 4(d), this date shall be a day within the
Determination Year determined by the Committee) or (b) the date the Shares
subject to the RSUs are transferred to the Participant under Section 5(b). For
this purpose, Shares and Retained Distributions shall be considered to be issued
or transferred upon the Determination Date if they are issued or transferred
within sixty (60) days of the Determination Date, but no later than the end of
the Determination Year. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend other than a regular cash dividend or make any
other distribution on the Shares, the Participant shall be credited with a
bookkeeping entry equivalent to such dividend or distribution for each RSU held
by the Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (i) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions and payment
timing as the RSUs to which they relate.

4.      Vesting and Delivery of Shares.

(a)        Subject to the terms and provisions of the Plan and this Agreement,
within sixty (60) days after each Vesting Date with respect to the Award, the
Company shall issue or transfer to the Participant the number of Shares that
vested on such Vesting Date as set forth on the Notice and the Retained
Distributions, if any, covered by that portion of the Award. Except as otherwise
provided in Sections 4, 5 and 6, the vesting of such RSUs and any Retained
Distributions relating thereto shall occur only if (i) the Service Condition has
been satisfied by the Participant’s continuous employment by the Company or any
of its Affiliates from the Date of Grant through the Vesting Date and (ii) the
Performance Condition has been satisfied. If the Performance Condition is not
satisfied or deemed satisfied pursuant to Section 4(d), then, except as
specified in Section 5(b) in the event of death or Disability before the
Determination Date, the RSUs and any Retained Distributions relating thereto
shall be forfeited.

(b)        RSUs Extinguished. Upon each issuance or transfer of Shares in
accordance with this Agreement, a number of RSUs equal to the number of Shares
issued or transferred to the Participant shall be extinguished and such number
of RSUs will not be considered to be held by the Participant for any purpose.

(c)        Fractional Shares. Upon the final issuance or transfer of Shares and
Retained Distributions, if any, to the Participant pursuant to this Agreement,
in lieu of a fractional Share, the Participant shall receive a cash payment
equal to the Fair Market Value of such fractional Share.

(d)        Change in Control. Upon a Change in Control that occurs before the
Determination Date, the Performance Condition shall be deemed to be satisfied
unless the Committee determines in its sole discretion before the date of the
Change in Control that the Performance Condition shall continue to apply.

 

4



--------------------------------------------------------------------------------

5.      Termination of Employment.

(a)        Involuntary Termination for Performance; Involuntary Termination for
Cause; Voluntary Resignation. Unless otherwise provided in an employment,
consulting, advisory or similar agreement between the Participant and the
Company or an Affiliate, if the Participant’s employment is terminated (i) by
the Company for Performance or for Cause, (ii) by the Participant other than at
a time when the Participant satisfies the requirements for Retirement, or
(iii) for any other reason not specified in clauses (b), (c), (d), (e) and
(f) below prior to the Vesting Date of any portion of the Award, then the RSUs
covered by any such portion of the Award and all Retained Distributions relating
thereto shall be forfeited on the date of any such termination. Any distribution
made to the Participant pursuant to this Section 5(a) shall be made at the time
specified in Section 5(h).

(b)        Death; Disability. In the event of the Participant’s death or
Disability, then the RSUs for which a Vesting Date has not yet occurred and all
Retained Distributions relating thereto shall, to the extent the RSUs were not
extinguished prior to such death or Disability (including due to the Committee
determining that the Performance Condition was not satisfied), fully vest on the
date of death or Disability and Shares subject to the RSUs and all Retained
Distributions relating thereto shall be issued or transferred to the Participant
within sixty (60) days following death or Disability.

(c)        Retirement. If the Participant’s employment is terminated by the
Participant due to his or her Retirement or by the Company or its Affiliates for
any reason other than for Cause or Performance on a date when the Participant
satisfies the requirements for Retirement, then the RSUs and all Retained
Distributions relating thereto shall, to the extent the RSUs were not
extinguished prior to such termination of employment, fully vest upon such
Retirement and satisfaction of the Performance Condition or deemed satisfaction
of the Performance Condition pursuant to Section 4(d). Shares subject to the
RSUs and all Retained Distributions relating thereto shall be issued or
transferred to the Participant at the time specified in Section 5(h).

(d)        Without Cause; Not For Performance. Subject to the terms of any
employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or an Affiliate that provides for treatment of RSUs
that is more favorable to the Participant than the terms of this Section 5(d),
if the Participant’s employment is involuntarily terminated by the Company or
its Affiliates and such termination is not for Cause, not for Performance, and
not at a time when the Participant is eligible for Retirement, then, subject to
satisfaction of the Performance Condition, the Participant will immediately vest
upon the Participant’s involuntary termination of employment in a portion of the
RSUs that have not yet vested and any Retained Distributions related thereto, in
addition to any RSUs and Retained Distributions that previously vested, based on
the following calculation:

(x) the total number of RSUs awarded under the Agreement and related Retained
Distributions,

 

5



--------------------------------------------------------------------------------

multiplied by;

(y) a fraction, the numerator of which shall be the number of days following the
Date of Grant during which the Participant was employed by the Company or any
Affiliate, and the denominator of which shall be the number of days in the
Vesting Period;

minus;

(z) the number of RSUs awarded under the Agreement and related Retained
Distributions that were vested immediately before the Participant’s involuntary
termination of employment.

If the foregoing calculation results in a fractional Share, such fractional
Share shall be rounded to the next higher whole Share. The RSUs and any related
Retained Distributions shall be forfeited if they were not already vested and
are not vested under this Section 5(d). Vested Shares subject to the RSUs and
all Retained Distributions relating thereto shall be issued or transferred to
the Participant at the time specified in Section 5(h).

(e)        Disposition of Affiliate. Subject to Section 5(c) (Death; Disability;
Retirement) and Section 21 (§409A Compliance), if the Affiliate with which the
Participant has a service relationship ceases to be an Affiliate due to a
transfer, sale or other disposition by the Company or an Affiliate
(“Disposition”), the vesting of the RSU and the issuance of the Shares shall be
governed by Section 5(d) hereof as if the Participant’s employment terminated on
the date of such Disposition; provided however, that if such Disposition does
not constitute the Participant’s separation from service for purposes of Code
Section 409A, any shares that are vested as a result of this Section 5(e) shall
not be issued until the earlier of the Vesting Date when such shares would
otherwise have been issued or the Participant’s separation from service within
the meaning of Code Section 409A.

(f)        After Change in Control. Subject to Section 6, if the Participant’s
employment is terminated by the Company or its Affiliates without Cause (whether
or not due to Participant’s Performance) or by the Participant for Good Reason,
or by the Company or its Affiliates for Cause pursuant to Sections 1(a)(ii) and
1(a)(vi), within 24 months after a Change in Control (as defined in the Plan),
to the extent the Award has not been previously canceled or forfeited, the Award
will vest in full upon such employment termination and satisfaction of the
Performance Condition or deemed satisfaction of the Performance Condition
pursuant to Section 4(d). Shares subject to the RSUs and all Retained
Distributions relating thereto shall be issued or transferred to the Participant
at the time specified in Section 5(h).

(g)        Leave of Absence. For purposes of this Section 5, a temporary leave
of absence shall not constitute a termination of employment or a failure to be
continuously employed by the Company or any Affiliate regardless of the
Participant’s payroll status during such leave of absence if such leave of
absence (i) is approved in writing by the Company or any Affiliate subject to
the other terms and conditions of the Agreement and the Plan and
(ii) constitutes a bona fide leave of absence and not a separation from service
under Treas. Reg. §1.409A-1(h)(1)(i). Notice of any such approved leave of
absence should be sent to the Company, but such notice shall not be required for
the leave of absence to be considered approved.

 

6



--------------------------------------------------------------------------------

(h)        Distribution Timing. Upon the Participant’s termination of
employment, the Shares subject to the RSUs and all Retained Distributions
relating thereto shall be issued or transferred to the Participant upon the
later of (i) such termination of employment or (ii) the Determination Date
(which shall occur in the Determination Year), provided that, if the Performance
Condition has been deemed satisfied pursuant to Section 4(d), then the Shares
subject to the RSUs and all Retained Distributions relating thereto shall be
issued or transferred to the Participant in the Determination Year as soon as
practicable following the later of January 1 of the Determination Year or the
date in the Determination Year on which the Performance Condition is deemed
satisfied. Shares and Retained Distributions shall be considered to be issued or
transferred upon termination of employment or the Determination Date, as
applicable, if they are issued or transferred within sixty (60) days of such
event, provided that Shares and Retained Distributions to be issued or
transferred upon the Determination Date must be issued or transferred no later
than the end of the Determination Year.

(i)        Vesting Conditioned on Execution of a Release of Claims. If the terms
of any employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or an Affiliate require execution of a release of
claims against the Company or an Affiliate upon a termination of employment and
the terms of such agreement provide for more favorable vesting treatment of the
Award than the terms of this Agreement, then, in the event of such a termination
of employment, the Award, or the applicable portion thereof, will not vest and
Shares and Retained Distributions will not be distributed to the Participant
until such release has been executed, delivered, and not revoked within the
permitted revocation period. If the release is not executed and delivered
(without revocation) prior to the end of the sixty (60) day period following the
Participant’s termination of employment or such shorter period for execution and
delivery provided under the relevant agreement, the unvested Award, together
with any related Retained Distributions, shall be forfeited and no further
amounts shall be payable under this Agreement. If the Award is subject to
Section 409A of the Code and the period for executing and delivering (and not
revoking) the release spans two calendar years, then the distribution of any
amounts under this Award shall be made in the second of the two calendar years
without regard to whether the release is executed and delivered (and not
revoked) in the first or second calendar year.

6.      IRC §§ 280G and 4999. Notwithstanding anything to the contrary contained
in this Agreement, to the extent that the vesting of any RSUs granted to
Participant pursuant to this Agreement (a) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (b) but for this Section 6,
would be subject to the excise tax imposed by Section 4999 of the Code, then
such RSUs shall vest either (i) in full or (ii) in such lesser amount which
would result in no portion of such RSUs being subject to excise tax under
Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income or excise taxes
(including the excise tax imposed by Section 4999), results in Participant’s
receipt on an after-tax basis of the greatest amount of total compensation,
notwithstanding that all or some portion of such RSUs may be taxable under
Section 4999 of the Code.

 

7



--------------------------------------------------------------------------------

(a)        Calculation. Any calculation required under this Section shall be
made in writing by an independent public accountant, or other appropriate
internal or external resource, selected by the Company, whose determination
shall be conclusive and binding upon Participant and the Company for all
purposes. The Company shall bear the costs of performing the calculations
contemplated by this Section, as well as any reasonable legal or accountant
expenses, or any additional taxes, that the Participant may incur as a result of
any calculation errors made in connection with the Code Section 4999 excise tax
determination contemplated by this Section.

(b)        Order of 280G Payment Reduction. Unless provided otherwise in
Participant’s employment agreement with the Company, the reduction of RSUs
vesting, if applicable, shall be effected in the following order, but only to
the extent that each item listed provides for a reduction to minimize
Section 280G consequences: (i) any cash parachute payments, (ii) any health and
welfare and similar benefits valued as parachute payments, (iii) the
acceleration of vesting of any stock options for which the exercise price
exceeds the then fair market value of the underlying stock, (iv) the reduction
of any acceleration of vesting of any equity award that is not a stock option
(including the RSUs), and (v) the acceleration of vesting of any stock options
for which the exercise price is less than the fair market value of the
underlying stock.

7.      Withholding Taxes. The Participant agrees that,

(a)        Obligation to Pay Withholding Taxes. Upon the payment of any Dividend
Equivalents and the vesting of any portion of the Award of RSUs and the Retained
Distributions relating thereto, the Participant will be required to pay to the
Company any applicable Federal, state, local or foreign withholding tax due as a
result of such payment or vesting. The Company’s obligation to deliver the
Shares subject to the RSUs or to pay any Dividend Equivalents or Retained
Distributions shall be subject to such payment. The Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct from the
Dividend Equivalent, Shares issued in connection with the vesting or Retained
Distribution, as applicable, or any payment of any kind otherwise due to the
Participant the minimum statutory Federal, state, local or foreign withholding
taxes due with respect to such vesting or payment.

(b)        Payment of Taxes with Stock. Subject to the Committee’s right to
require the Participant to pay the minimum statutory withholding tax in cash,
the Participant shall have the right to elect to pay the minimum statutory
withholding tax associated with a vesting with Shares to be received upon
vesting. Unless the Company shall permit another valuation method to be elected
by the Participant, Shares used to pay any required withholding taxes shall be
valued at the closing price of a Share on the New York Stock Exchange on the
date the withholding tax becomes due (hereinafter called the “Tax Date”).
Notwithstanding anything herein to the contrary, if a Participant does not elect
to pay the withholding tax in cash within the time period established by the
Company, then the Participant shall be deemed to have elected to pay such
withholding taxes with Shares to be received upon vesting. Elections must be
made in conformity with conditions established by the Committee from time to
time.

 

8



--------------------------------------------------------------------------------

(c)        Conditions to Payment of Taxes with Stock. Any election to pay the
minimum statutory withholding taxes with cash must be made prior to the Tax Date
in accordance with the Company’s customary practices and will be irrevocable
once made.

8.      Changes in Capitalization and Government and Other Regulations. The
Award shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 12 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).

9.      Forfeiture. A breach of any of the foregoing restrictions or a breach of
any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the RSUs or any Dividend Equivalents and
Retained Distributions relating thereto, except as waived by the Board or the
Committee, will cause a forfeiture of such RSUs and any Dividend Equivalents or
Retained Distributions relating thereto.

10.    RSU Repayment Obligation.

(a)        This Section 10 shall apply only if, on the date of termination as
described in Sections 10(b) and 10(c) below, the Participant (i) is or, at any
time, was a corporate officer of the Company (as reflected in the Company’s
corporate records) and (ii) is or, at any time, was a party to an employment
agreement with the Company.

(b)        In the event of the termination of the Participant’s employment for
Cause as a result of a Cause event specified in Sections 1(a)(i), 1(a)(iii),
1(a)(iv), or 1(a)(v) above (each a “Covered Cause Event”), the Participant shall
repay to the Company an amount equal to the Participant’s Improper Gain (as
defined below) or, if less, the aggregate fair market value of all Shares issued
and related Retained Distributions paid to the Participant with respect to
vesting of a RSU Award within the three-year period prior to the Participant’s
termination of employment, determined as of the date such Shares were issued and
the Retained Distributions paid, less the Net Tax Cost (as defined below).
Notwithstanding the foregoing, a Cause event described in Section 1(a)(i) shall
be a Covered Cause Event only if the felony relates solely to any acts or
omissions arising in the performance of the Participant’s duties and
responsibilities for, or matters involving the assets or property of, the
Company.

(c)        In the event the Participant’s employment is terminated for any
reason other than Cause, and it is determined by the Company within twelve
(12) months of such termination of employment that the Participant engaged in
acts or omissions during the Participant’s three prior years of employment that
would have resulted in the Participant’s termination by the Company for a
Covered Cause Event, the Participant shall repay to the Company an amount equal
to the Participant’s Improper Gain or, if less, the aggregate fair market value
of all Shares issued and related Retained Distributions paid to the Participant
in the three-year period prior to and the sixty-day period following the
Participant’s termination of employment, determined as of the date such Shares
were issued and related Retained Distributions paid, less the Net Tax Cost.

 

9



--------------------------------------------------------------------------------

(d)        A Participant’s repayment obligations hereunder may, at the election
of the Board or the Committee, be satisfied by a cash payment, delivery of
Shares, forfeiture of the unvested portion of the Award or such combination of
the foregoing as the Board or Committee in its discretion may determine. Cash
repayments pursuant to Sections 10(b) or 10(c) shall be made by certified check
within sixty (60) days after written demand is made therefor by the Company.
Notwithstanding the foregoing, the Participant shall be deemed to satisfy the
repayment obligations with respect to amounts owed pursuant to Section 10 if the
Participant returns to the Company all Shares issued to the Participant during
the period described under Sections 10(b) or 10(c), as applicable, plus the
related Retained Distributions, provided that, the Participant demonstrates to
the Company’s satisfaction that all such Shares were continuously owned by the
Participant since the date of issuance. Further notwithstanding the foregoing,
the total amount repaid under this Agreement and all other Company equity awards
with respect to any particular Improper Gain shall not exceed the amount of such
Improper Gain.

(e)        Notwithstanding any of the foregoing, the Board or Committee, as
applicable, shall retain sole discretion regarding whether to seek the remedies
set forth in Sections 10(b) and 10(c). The repayment obligations of Section 10
shall not apply unless the Company gives the Participant written notice of the
Company’s exercise of its rights under Section 10 within ninety (90) days of a
senior officer of the Company becoming aware of the conduct giving rise to the
Covered Cause Event; and if the Company fails to do so such conduct shall no
longer provide a basis for any repayment obligation pursuant to this Section 10.

(f)        If the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or any Affiliate
provides for compensation forfeiture provisions triggered by a “Covered Cause
Event” (as defined in the employment or similar agreement), then such provisions
shall supersede the provisions of this Section 10 during the term of the
employment or similar agreement.

(g)        “Improper Gain” shall mean the Participant’s personal economic gain
derived from the Company as a direct result of engaging in any Covered Cause
Event less the Net Tax cost. “Net Tax Cost” shall mean the net amount of any
federal, foreign, state or local income and employment taxes paid by the
Participant with respect to the amount to be repaid hereunder (before the
reduction for the Net Tax Cost), after taking into account any and all available
deductions, credits, or other offsets allowable to the Participant (including,
without limitation, any deduction permitted under the claim of right doctrine),
and regardless of whether the Participant would be required to amend any prior
income or other tax returns, subject to the Participant’s documentation that
deductions, credits or other offsets otherwise available or allowable to the
Participant could not be used as a result of the Participant’s actual tax
position.

(h)        If the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act (the “Dodd-Frank Act”), or other applicable law
would require a greater amount of repayment than this Section 10 requires, then
such greater amount shall apply.

 

10



--------------------------------------------------------------------------------

11.      Violation of Restrictive Covenant. If the Participant is or becomes
subject to a restrictive covenant (including, without limitation, a restrictive
covenant regarding non-competition, non-solicitation, or confidentiality) under
the terms of any employment, consulting, advisory or similar agreement entered
into by the Participant and the Company or any Affiliate or under a severance
plan or other benefit plan of the Company or any Affiliate, and the Participant
violates the terms of such restrictive covenant after the Participant’s
termination of employment, then any RSUs for which Shares have not yet been
issued or transferred pursuant to Sections 4 or 5 shall be forfeited. The RSU
grant is made in consideration of the application of the current or future
restrictive covenants to the RSUs. Forfeiture of the RSUs pursuant to this
Section is in addition to any other consequences of a violation of a restrictive
covenant under an applicable agreement or benefit plan, and shall not in any way
diminish or otherwise impact the remedies available under any such agreement or
benefit plan. Upon any judicial determination that this Section is unenforceable
in whole or in part, this Section shall be deemed to be modified so as to be
enforceable and to effect the original intent of the parties as closely as
possible.

12.      Right of Company to Terminate Employment. Nothing contained in the Plan
or this Agreement shall confer on any Participant any right to continue in the
employ of the Company or any of its Affiliates, and the Company and any such
Affiliate shall have the right to terminate the employment of the Participant at
any such time, with or without cause, notwithstanding the fact that some or all
of the RSUs and related Retained Distributions covered by this Agreement may be
forfeited as a result of such termination. The granting of the RSUs under this
Agreement shall not confer on the Participant any right to any future Awards
under the Plan.

13.      Notices. Any notice which either party hereto may be required or
permitted to give the other shall be in writing and may be delivered personally
or by mail, postage prepaid, addressed to Time Warner Cable Inc., at 7910
Crescent Executive Drive, Charlotte, NC 28217, attention Manager, Executive
Compensation, and to the Participant at his or her address, as it is shown on
the records of the Company or its Affiliate, or in either case to such other
address as the Company or the Participant, as the case may be, by notice to the
other may designate in writing from time to time. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

14.      Interpretation and Amendments. The Board and the Committee (to the
extent delegated by the Board) have plenary authority to interpret this
Agreement and the Plan, to prescribe, amend and rescind rules relating thereto
and to make all other determinations in connection with the administration of
the Plan. The Board or the Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan, provided that no such
amendment shall adversely affect the rights of the Participant under this
Agreement without his or her consent.

15.      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and shall be
binding upon and inure to the benefit of the Participant and his or her
legatees, distributees and personal representatives.

16.      Copy of the Plan. The Participant agrees and acknowledges that he or
she has received and read a copy of the Plan.

 

11



--------------------------------------------------------------------------------

17.      Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

18.      Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, each party hereto hereby waives, and covenants that it
will not assert (whether as plaintiff, defendant or otherwise), any right to
trial by jury in any forum in respect of any suit, action, or other proceeding
arising out of or based upon this Agreement.

19.      Submission to Jurisdiction; Service of Process. Each of the parties
hereto hereby irrevocably submits to the jurisdiction of the state courts of the
State of New York and the jurisdiction of the United States District Court for
the Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to Section 13 hereof.

20.      Personal Data. The Company and its Affiliates may hold, collect, use,
process and transfer, in electronic or other form, certain personal information
about the Participant for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan. Participant
understands that the following personal information is required for the above
named purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, taxpayer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”).
Participant understands that Data may be collected from the Participant directly
or, on Company’s request, from any Affiliate. Participant understands that Data
may be transferred to third parties assisting the Company in the implementation,
administration and management of the Plan, including the brokers approved by the
Company, the broker selected by the Participant from among such Company-approved
brokers (if applicable), tax consultants and the Company’s software providers
(the “Data Recipients”). Participant understands that some of these Data
Recipients may be located outside the Participant’s country of residence, and
that the Data Recipient’s country may have different data privacy laws and
protections than the Participant’s country of residence. Participant understands
that the Data Recipients will receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,

 

12



--------------------------------------------------------------------------------

administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s Stock Plan administrator to obtain more
information on the consequences of such objection.

21.      Compliance With Code Section 409A. The Agreement is intended to comply
with the requirements of Code Section 409A to avoid taxation under Code
Section 409A(a)(1) and shall, at all times be interpreted, operated and
administered in a manner consistent with this intent. References herein to
“termination of employment” and similar terms used in this Agreement shall be
deemed to refer to “separation from service” within the meaning of Code
Section 409A to the extent necessary to comply with Code Section 409A, as
applied using a definition of “service recipient” with respect to any Affiliate
that includes all entities that would be treated as a single employer with the
Company under Code Sections 414(b) and 414(c) applying a 50 percent ownership
level, rather than an 80 percent ownership level (pursuant to Treasury
Regulation Section 1.409-1(h)(3)). Notwithstanding any provision of the
Agreement to the contrary, if at the time of a Participant’s separation from
service, the Participant is a “specified employee” as defined in Code
Section 409A and any Shares or amounts otherwise payable under this Agreement as
a result of such separation from service are subject to Code Section 409A, then
no transfer or payment of such Shares or amounts shall be made until the date
that is six months following the Participant’s separation from service (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will transfer or pay any Shares or amounts that are delayed under the foregoing
within sixty (60) days of such date. Notwithstanding the foregoing or any other
term or provision of this Agreement or the Plan, neither the Company nor any
Affiliate nor any of its or their officers, directors, employees, agents or
other service providers shall have any liability to any person for any taxes,
penalties or interest due on any amounts paid or payable hereunder, including
any taxes, penalties or interest imposed under Code Section 409A.

22.      Incentive Compensation Repayments. By entering into this Agreement, the
Participant agrees and acknowledges that, if the Participant is, has been or
becomes an executive officer subject to the incentive compensation repayment
requirements of Section 954 of the Dodd-Frank Act, the RSUs awarded hereunder
(including any Dividend Equivalents and Retained Distributions, as applicable)
and any Shares issued, cash paid, or amounts (including Shares) withheld for
taxes upon distribution of such RSUs shall, to the extent required by the
Dodd-Frank Act, be subject to any Company policy maintained to comply with
Section 954 of the Dodd-Frank Act or any regulations thereunder.

 

13



--------------------------------------------------------------------------------

23.      Entire Agreement. Except as specifically stated herein, this Agreement,
together with the Notice and the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or the Notice
shall affect or be used to interpret, change or restrict, the express terms and
provisions of this Agreement or the Notice; provided that, this Agreement and
the Notice shall be subject to and governed by the Plan, and in the event of any
inconsistency between the provisions of this Agreement or the Notice and the
provisions of the Plan, the provisions of the Plan shall govern.

 

14